707 F.2d 115
Virgie Lee VALLEY, et al., Plaintiffs-Appellees,United States of America, Intervenor-Appellee,v.RAPIDES PARISH SCHOOL BOARD, et al., Defendants-Appellants,andClyde Holloway, et al., Intervenors-Appellants.
No. 81-3462.
United States Court of Appeals,Fifth Circuit.
May 26, 1983.

John F. Ward, Jr., Baton Rouge, La., for Rapides.
Christopher Roy, Alexandria, La., for Holloway, et al.
Paul R. Baier, Baton Rouge, La., for Holloway, et al.
Louis Berry, Alexandria, La., for Valley, et al.
Franz R. Marshall, Gen. Litigation Section, Civil Rights Div., Dennis J. Dimsey, Appellate Section, Civil Rights Div., Dept. of Justice, Washington, D.C., William Bradford Reynolds, Brian K. Landsberg, for intervenor, U.S.A.
Appeals from the United States District Court for the Western District of Louisiana;  Nauman S. Scott, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion March 30, 5 Cir., 1983, 702 F.2d 1221)
Before CLARK, Chief Judge, POLITZ and RANDALL, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing of Rapides Parish School Board, et al. is denied, 702 F.2d 1221 and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure;  Local Fifth Circuit Rule 16) the Suggestion for Rehearing En Banc is denied.

CLARK, Chief Judge:

2
For the reasons stated in my dissent to the panel opinion, I dissent from the denial of rehearing.